EXHIBIT 10.3

[Regions Logo]

                         , 20    

<Name>

<Address 1>

<Address 2>

Dear <Name>:

Pursuant to the terms and conditions of the company’s Regions Financial
Corporation 2006 Long-Term Incentive Plan (the “Plan”) and the attached Award
Agreement (within the meaning of the Plan), you have been granted a Performance
Based Non-Qualified Stock Option for <number> shares of stock.

 

Granted To:

  

<Name>

Grant Date:

  

February 24, 2009

Granted:

  

<number>

Exercise Price:

  

$3.29

Vesting Schedule and Performance-Based Conditions:

<number1>/1/ NQOs on the later of (i) 2/24/2010 or (ii) the first date after
2/24/2009 on which the closing share price of Regions Common Stock as quoted on
the New York Stock Exchange first equals or exceeds $4.11.

<number1>/1/ NQOs on the later of (i) 2/24/2011 or (ii) the first date after
2/24/2009 on which the closing share price of Regions Common Stock as quoted on
the New York Stock Exchange first equals or exceeds $4.38.

<number1>/1/ NQOs on the later of (i) 2/24/2012 or (ii) the first date after
2/24/2009 on which the closing share price of Regions Common Stock as quoted on
the New York Stock Exchange first equals or exceeds $4.94.

/1/ one-third of the number of options granted.

By your signature below, you and Regions agree that this Award is granted under
and governed by the terms and conditions of the Plan, the Award Agreement and
this grant notice.

 

Signed:                                      
                                         
                                                         

 

Date:                                      
                                                         

Please sign one copy of this document and return it to Executive Compensation,
Regions Center, xx Floor in the enclosed pre-addressed interoffice envelope.



--------------------------------------------------------------------------------

[Regions Logo]

PERSONAL AND CONFIDENTIAL

PERFORMANCE-BASED STOCK OPTION AGREEMENT

Under the

REGIONS FINANCIAL CORPORATION 2006 LONG-TERM INCENTIVE PLAN

You have been awarded performance-based stock options (the “options” or “Award”)
under the Regions Financial Corporation 2006 Long-Term Incentive Plan (the
“Plan”). The value of your Award will be determined by the amount of any
appreciation in the price of Regions common stock between the date of grant of
your Award and the date you exercise the Award.

The terms and conditions of the Plan are incorporated in this document by
reference as if fully set forth herein. The Plan is administered by the
Compensation Committee (the “Committee”) of the Board of Directors. This
document sets out some of the specific terms of your Award and constitutes the
Award Agreement required by the Plan. You should retain it for future reference.
References to defined terms in the Plan are capitalized in this Award Agreement.
The Plan and this Award Agreement set forth the terms and conditions applicable
to your Award. The prospectus for the Plan provides you with helpful summary
information and explanations related to your Award. However, in the event of a
conflict or inconsistency between the prospectus and the Plan and this Award
Agreement, the Plan and this Award Agreement shall govern. The Plan and the
prospectus are currently obtainable by logging on to Wealthviews at
https://www.wealthviews.com/rf/. You should note that in the event of any
conflict or inconsistency between the provisions of this Award Agreement and the
terms and conditions of the Plan, the terms and conditions of this Award
Agreement will control.

Your options consist of “nonqualified stock options” for federal income
purposes. Upon the exercise of a nonqualified option you are automatically
deemed to incur taxable income at ordinary income tax rates. For a summary
description of the tax consequences to you, please refer to the Plan prospectus.
You should consult your tax advisor to understand the tax impact of this Award
on your individual tax situation.

The number and type of options subject to this Award, the dates on which they
become exercisable (i.e., “vest”), and the performance conditions that must be
satisfied in order for some or all of the options under this Award to become
exercisable are set forth in the grant notice attached hereto and incorporated
herein by reference. Specific information concerning this Award is currently
available to you online through Wealthviews.

If your employment ceases by reason of death or Disability or if a Change in
Control occurs while you are employed by Regions, the time lapse conditions for
vesting of the options under this Award will be deemed to have been satisfied
and this Award will be exercisable if and to the extent the performance-based
conditions are satisfied before the first anniversary of your death or
Disability or by the last trading day prior to the 10th anniversary of the date
of grant of the Award in the event of Change in Control. In the event of
termination of your employment by retirement at or after age 55 with 10 years of
service prior to November 30 of the calendar year of the grant, your Award will
be forfeited. In the event of termination of your employment by retirement at or
after age 55 with 10 years of service on or after November 30 of the calendar
year of the grant, the time lapse conditions for vesting of the options will be
deemed satisfied and the options will be exercisable if and to the extent the
performance based conditions are satisfied before the earlier of the first
anniversary of your death or Disability or by the last trading day prior to the
10th anniversary of the date of grant of



--------------------------------------------------------------------------------

the Award. The period of time during which you may exercise your exercisable
options (including options that become exercisable upon satisfaction of
performance conditions during the specified time period) after the foregoing
termination and vesting events and certain other events is set forth in the
following table.

 

    

EVENT

    

Employment ceases by reason of...

  

Change in
Control occurs
during
Employment

  

Death

  

Disability

  

Retirement

(at age 55 with 10
years service after
November 30 of the
calendar year of the

grant)

  

Other

Cessation of
Employment

(other than
termination
for Cause)

  

Termination
for Cause

  

LENGTH OF TIME

TO EXERCISE

AFTER DATE OF

EVENT TO

EXERCISE

EXERCISABLE

OPTIONS

   1 year    1 year   

By close of stock market on the last trading day prior to the

10th anniversary of the

grant.

   3 months    0 days   

By close of stock market on the last trading day prior to the

10th anniversary of the grant.

If you die during the one year period applicable to Disability or the three
month period applicable to other cessation of employment, then the specified
time period will be extended for the one year period following the date of your
death. In this case, the exercisable options (including options that become
exercisable upon satisfaction of performance conditions during the specified
time period) may be exercised by your representative or beneficiary.

Notwithstanding anything in the Plan to the contrary, if you cease to be
employed by Regions for Cause or for any other reason except retirement at or
after age 55 with 10 years of service that occurs on or after November 30 of the
calendar year of the grant, death, or Disability, (i) any options as to which
the time lapse conditions (i.e., February 24, 2010, 2011 and 2012, as
applicable) have not been satisfied will be forfeited as of the date your
employment terminates, (ii) any options as to which the time-lapse restrictions
have been met and the performance-based conditions are satisfied during the
specified time period will be exercisable for 3 months following the date your
employment terminates, and (iii) any options as to which the time-lapse
restrictions have been met but the performance-based conditions are not
satisfied during the specified time period will be forfeited.

You may exercise the exercisable portion of your option under this Award in
whole or part by initiating an exercise by calling the Regions stock team at
1-800-287-6158, or by such other method as may be implemented by the Plan and
communicated to option holders from time to time. If the option is exercised by
a person other than you (in accordance with the terms of the Plan), such person
may also be required to provide appropriate proof of his or her right to
exercise the option. You may pay the option price due at exercise (i) in cash or
by check, (ii) by tendering previously owned unrestricted shares of Regions
common stock having an aggregate fair market value at the time of exercise equal
to the total option price if you have held such shares for at least six months,
or (iii) by a combination of (i) and (ii). You may also make cashless exercises
(a simultaneous exercise and sale). However, your ability to make cashless
exercises may be affected by the federal securities laws. For example, because a
cashless exercise involves a sale of Regions securities on your behalf, such a
transaction would not be permissible if at the time of the transaction you were
in possession of undisclosed, material information concerning Regions. Please
consult with the Law Department if you have any questions concerning your
ability under the securities laws to make a cashless exercise at any time. Upon
exercise of the option, you may elect to satisfy any federal tax withholding
requirements in whole or in part by having shares withheld that you would
otherwise receive, to the extent and in the manner allowed by the Plan.



--------------------------------------------------------------------------------

If at any time the Committee shall determine in its discretion, that listing,
registration or qualification of the shares of stock covered by the options
under this Award upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to the exercise of the option, the option may not be
exercised in whole or in part unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

Notwithstanding anything in this Award Agreement, the Plan or the grant notice
to the contrary, in no event shall the options under this Award become
exercisable, or be settled, paid or accrued, if any such exercise, settlement,
payment or accrual would be in violation of applicable law (including, but not
limited to, Section 111 of the Economic Stabilization Act of 2008, as amended,
and any rules, regulations and standards established thereunder).

By signing the grant notice for this Award, you agree and acknowledge that you
accept the grant of this Award on the terms and subject to the conditions set
forth in this Award Agreement and you further acknowledge and agree that,
subject to the terms of the Plan, (1) this Award Agreement and the grant notice
contains the entire agreement of Regions and you relating to the subject matter
of this Award Agreement and supersedes and replaces all prior agreements and
understandings with respect to such subject matter; (2) that Regions and you
have made no agreements, representations or warranties relating to the subject
matter of this Award Agreement which are not set forth in this Award Agreement;
(3) that no provision of this Award Agreement or the grant notice may be
amended, modified or waived unless such amendment, modification or waiver is
authorized by the Compensation Committee of the Board of Directors and is agreed
to in writing and is signed by an officer of the corporation actually authorized
to do so, and (4) that this Award Agreement and the grant notice are binding on
the Company’s and your successors and assigns.

I congratulate you on your Award. Thank you for your service to Regions!

 

REGIONS FINANCIAL CORPORATION

By:

 

/s/ C. Dowd Ritter

Name:

 

C. Dowd Ritter

Title:

 

Chairman, President & CEO